Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on 12/16/20 is acknowledged.

Specification
The use of the term “Teflon” in [0014; 0041], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 9 & 10 objected to because of the following informalities:  The use of the term “Teflon” in claims 9 & 10 which is a trade name or a mark used in commerce, has SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claims 11 & 12 objected to because of the following informalities:
Claims 11 & 12 should be indicated as “Withdrawn” Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

s 9 & 10 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polytetrafluoroethylene and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaito et al. (US 2006/0204836).

With respect to claim 1, Kaito et al. discloses a lithium ion secondary battery [Title] comprising: 

a negative electrode plate 120 (anode) including an anode current collector 121 and a negative electrode active material part 122 (anode coating layer)  coating a region of the anode current collector 121 [0049; Figure 1]; 

a positive electrode plate 110 (cathode) including:

 a cathode current collector 111, a positive electrode active material part 112 (cathode coating layer) coating a region of the cathode current collector 111; [0045-0054; Figure 1] and



 the inactive coating layer 113 extending from one or more of both edges 112a/112b (end portions) of the cathode coating layer 112 toward an edge 122a/122b (end portion) of the anode 120 [0049-0045; Figure 1] ; and 

a separation membrane 130 arranged between the cathode 110 and the anode 120.  [0045-0054; Figure 1]

With respect to claim 4, Kaito et al. discloses wherein a thickness of the inactive coating layer 113 is the same as (less than or equal to) a thickness of the cathode coating layer 112.  [0046]

Kaito et al. further discloses a method of producing the positive electrode plate 110 (cathode) wherein the positive electrode current collector 708a comprising aluminum foil has a thickness of 20 µm  [0094; Figures 7-10; 0090-0099] wherein the thickness of the coatings of the non-active material pastes 802 and 802' (inactive coating layer) was the same as that of the coating of the positive electrode material paste 801 (cathode coating layer) and wherein the total thickness of the non-active material pastes 802 and 802' (inactive coating layer) and positive electrode material paste 801 (cathode coating layer) was 280 µm [0096] therefore the thickness of the non-active material part 113 

 
With respect to claim 5, Kaito et al. discloses wherein the inactive coating layer 113 extends from one or more of both end portions of the cathode coating layer 112 to the end portion of the anode 120.  [Figure 1]

With respect to claim 6, Kaito et al. discloses wherein the inactive coating layer 113 externally protrudes from the end portion of the anode 120.  [Figure 1]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaito et al. (US 2006/0204836) as applied to claim 1 above in further view of Oshawa et al. US 2017/0279113.

With respect to claim 2, Kaito et al. does not disclose wherein the cathode includes a cutting portion, and wherein a position of the cutting portion corresponds to a position of the inactive coating layer.  

Oshawa et al. discloses a lithium ion secondary battery [Abstract; 0005; 0008; Figure 1; 0065] comprising:
an anode 4/5/20b including an anode current collector  5 and a negative electrode active material layer 4 (anode coating layer) coating a region of the anode current collector 5 [Figure 2; Figure 1; 0025-0027];
a cathode 1/2/6/20a including:
a cathode current collector 1, a positive electrode active material layer 2 (cathode coating layer) coating a region of the cathode current collector 1; and
a sealing portion 6 (inactive coating layer) disposed on a surface of a region of the cathode current collector 1 on which the cathode coating    layer  2  is not disposed, the inactive coating layer 6 extending  from the cathode coating layer 2 toward an end portion of the anode 4/5/20b; and

wherein the cathode 1/2/6/20a includes a positive electrode active material layer 2 (cathode coating layer) was cut into a size of 6 cm by 6 cm thereby making it have an end portion that was cut shorter than the current collector (cutting portion), and wherein a position of the end portion (cutting portion) corresponds to a position of the sealing portion 6 (inactive coating layer).   [0260-0266; Figure 1]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cathode of Kaito et al. to include a cutting portion, and wherein a position of the cutting portion corresponds to a position of the inactive coating layer, as disclosed in Oshawa et al., in order ensure long-term reliability and safety while providing a high quality battery. [0240]


With respect to claim 3, Kaito et al. does not disclose wherein the cutting portion is included in a region of the inactive coating layer.
Oshawa et al. discloses wherein the end portion of cathode coating layer 2 (cutting portion) is included in a region of the sealing portion 6 (inactive coating layer).  [0260-0266; Figure 1]

 et al., in order ensure long-term reliability and safety while providing a high quality battery. [0240]

Claim 7, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaito et al. (US 2006/0204836) as applied to claim 1 above in further view of Obika et al. US 2013/0122333.

With respect to claims 7, 8 & 9, Kaito et al. does not disclose wherein the inactive coating layer includes one or more of a metal oxide, a metal hydroxide, a binder, or a conductive material wherein the binder includes one or more of styrene- butadiene (SBR), carboxymethyl cellulose (CMC), polyvinylidene fluoride (Pvdf), polyvinyl alcohol (PVA), polyacrylic acid (PAA), or polyimide (PI).  
Obika et al. discloses a lithium ion secondary battery [0025; 0028; 0029; 0040; Figure 1] comprising: an anode 113/111 including an anode current collector 111 and an anode coating layer 113 coating a region of the anode current collector 111; a cathode 112/111 including: a cathode current collector 111, a cathode coating layer coating 112 a region of the cathode current collector 111 [Figure 1A; 0019]; and
 a seal 13 (inactive coating layer) [0043; Figure 1A] disposed on a surface of a region of the cathode current collector 11 on which the cathode coating layer 113 is not disposed [Figure 1A], the inactive coating layer 13 extending from one or more of both end portions 
wherein the inactive coating layer 13 includes polyimide resin (one or more of a metal oxide, a metal hydroxide, a binder, or a conductive material, wherein the binder includes one or more of styrene- butadiene (SBR), carboxymethyl cellulose (CMC), polyvinylidene fluoride (Pvdf), polyvinyl alcohol (PVA), polyacrylic acid (PAA), or polyimide (PI)). [0043]  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Kaito et al. to include a binder including polyimide, as disclosed in Obika et al., in order to allow for corrosion resistance, chemical resistance, ease of manufacture and economic performance. [0043]

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaito et al. (US 2006/0204836) as applied to claim 1 above in further view of Wang et al. CN101431169 and Yu et al. CN101894937.

With respect to claim 10, Kaito et al. discloses exposed parts of the positive electrode current collector which are not covered with the positive electrode active material 
part (cathode coating layer) are coated with an insulating material (inactive coating layer) wherein the insulating material may be polypropylene, polyethylene, 

Kaito et al.does not disclose wherein the inactive coating layer includes a mixture of one or more of polypropylene (PP), polyethylene (PE), Teflon, polyethylene terephthalate (PET), or polyimide (PI), and one or more of a metal oxide or a hydroxide. 

Wang et al. discloses a lithium ion battery comprising a cathode 52 including: a cathode current collector 522, a cathode coating layer 524 coating a region of the cathode current collector 122 [0022; Figure 2] ; and an electron isolation layer 60 (inactive coating layer) disposed on a surface of a region 526 of the cathode current collector 522 on which the cathode coating layer 524 is not disposed [0024-0028; Figure 2],  wherein the inactive coating layer 60 is a polymer layer that includes metal oxide particles [0011-0013] 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Kaito et al. to include a polymer and a metal oxide, as disclosed in Wang et al., in order to improve production efficiency and prevent damage [Abstract; 0026-0028]

and one or more of a metal oxide or a hydroxide. 

Yu et al. discloses a lithium ion battery comprising a cathode 30/20 including: a cathode current collector 20, a cathode coating layer 30 coating a region of the cathode current collector 20 [0036; Figure 1] ; and an insulating protective layer 40 (inactive coating layer) disposed on a surface of a region of the cathode current collector 20 on which the cathode coating layer 30 is not disposed [0036-0037; Figure 1],  wherein the inactive coating layer 40 is a polymer layer that includes polypropylene [0017; 0034-0035]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Kaito et al. to include polypropylene, as disclosed in Yu et al., in order to improve resistance and safety [Abstract; 0040-0041]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/Examiner, Art Unit 1723